DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/22/2021, in which claims 1, 6, 11-15, 19-20 were amended, claim 2 was cancelled, claims 3-5, 16-18 were withdrawn, claim 21 was added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 7, claim 7 recites the limitation “wherein a shortest distance between the side surface of the exposed region and one of the plurality of islands is not smaller than 1µm.” The claim range cover an indefinite range. The specification does not provide any specific range for the shortest distance D1. Thus, the claimed range include any possible value including those that are not used by Applicant. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention having a shortest distance between the side surface of the exposed region and one of the plurality of islands is not smaller than 1µm. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 7 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 12, claim 12 recites “wherein a distance between edges of the first pad electrode and the first core region is more than 2 µm.” The claim range cover an indefinite range. The specification does not disclose an indefinite range for the distance D. Paragraph [0052] of the specification discloses D ranges from 2-15 µm. Thus, the claimed range include any possible value including those that are not used by Applicant. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention having a distance between edges of the first pad electrode and the first core region is more than 2 µm. Further, there is no description of any such 
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “wherein a shortest distance between the side surface of the exposed region and one of the plurality of islands is not smaller than 1µm.” The claim range cover an indefinite range. It is unclear the upper limit of the range thus the scope of the claim is unclear and indefinite.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20170125640) in view of Yuh et al. (US Pub. 20120211788).
Regarding claim 1, Kim et al. discloses in Fig. 1A, Fig. 7A-7B, Fig. 8A-8B, Fig. 12, Fig. 15 a light-emitting device, comprising: 
a substrate [110][paragraph [0094]]; 
a first semiconductor stack [120] formed on the substrate [110], comprising a first semiconductor layer [121], a second semiconductor layer [125] and an active layer [123] formed therebetween [paragraph [0096]-[0097]]; 
a first electrode [150] formed on the first semiconductor layer [121][paragraph [0105]]; 
a second electrode [160] formed on the second semiconductor layer [125], comprising a second pad electrode [161] and a second finger electrode [163] extending from the second pad electrode [161][paragraph [0108]-[0112]]; 
a second current blocking region [130] formed under the second electrode [160], comprising a second core region [131] under the second pad electrode [161] and a extending region [133] under the second finger electrode [163][paragraph [0101]-[0103]]; and 
a transparent conductive layer [140], formed on the second semiconductor layer [125] and covering the extending region [133] and the second core region [131] [paragraph [0104], [0110]]; 
wherein the transparent conductive layer [140] comprises a first opening [140a] having a width wider than a width of the second pad electrode [161];

Kim fails to disclose in embodiment of Fig. 1, Fig. 7A-7B, 8A-8B
the transparent conductive layer does not contact the second pad electrode.
However, Kim discloses in Fig. 18C-18D and paragraph [0168] that 
the opening 140a does not include the protrusions 140p.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fig. 18C-18D into the method of Fig. 7A-7B to include the opening does not include the protrusions for the purpose of providing suitable alternative shape of the opening. 
Incorporating the shape of the opening disclosed in Fig. 18C-18D into the method of Fig. 7A-7B would result to the transparent conductive layer [140] does not contact the second pad electrode [161].
Kim et al. fails to disclose
wherein a contour of the second core region has a shape different from that of the second pad electrode.
Yuh et al. discloses in Fig. 2A, Fig. 3, Fig. 6
wherein a contour of the second core region has a shape different from that of the second pad electrode [271/371/670].
Yuh et al. further discloses in Fig. 4-Fig. 5

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yuh et al. into the method of Kim et al. to include wherein a contour of the second core region has a shape different from that of the second pad electrode. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of forming asymmetrical current blocking layer to increase light extraction efficiency [paragraph [0002], [0009]-[0011] of Yuh et al.].

Alternatively, 
Regarding claim 1, Kim et al. discloses in Fig. 1A, Fig. 18C-18D, Fig. 12, Fig. 15 a light-emitting device, comprising: 
a substrate [110][paragraph [0094]]; 
a first semiconductor stack [120] formed on the substrate [110], comprising a first semiconductor layer [121], a second semiconductor layer [125] and an active layer [123] formed therebetween [paragraph [0096]-[0097]]; 
a first electrode [150] formed on the first semiconductor layer [121][paragraph [0105]]; 
a second electrode [160] formed on the second semiconductor layer [125], comprising a second pad electrode [161] and a second finger electrode [163] extending from the second pad electrode [161][paragraph [0108]-[0112]]; 

a transparent conductive layer [140], formed on the second semiconductor layer [125] and covering the extending region [133][paragraph [0104], [0110]]; 
wherein the transparent conductive layer [140] comprises a first opening [140a] having a width wider than a width of the second pad electrode [161] and does not contact the second pad electrode [161];
wherein the second finger electrode [163] comprises a portion extending from the contour of the second pad electrode [161] and having a width wider than other portion of the second finger electrode [163]
Kim fails to disclose in embodiment of Fig. 1, Fig. 18C-18D
wherein the transparent conductive layer covering the second core region;
wherein the portion of the second finger electrode comprises a first part formed in the first opening and a second part formed on the transparent conductive layer.
However, Kim discloses in Fig. 7A-7B that the size of the opening 140a can be adjusted so that the opening having a width wider than a width of the second pad electrode [161] and narrower than a width of the second core region [131]. 
Kim further discloses, the size of the opening results in 
wherein the transparent conductive layer [140] covering the second core region [131];

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fig. 7A-7B into the method of Fig. 18C-18D to include the opening having a width wider than a width of the second pad electrode and narrower than a width of the second core region for the purpose of providing suitable alternative size of the opening so that second conductive type semiconductor layer disposed under the opening can be protected from the outside and also possible to effectively suppress peeling of the second electrode pad [paragraph [0130] of Kim640]. 
Incorporating the size of the opening disclosed in Fig. 7A-7B into the method of Fig. 18C-18D would result to “wherein the transparent conductive layer covering the second core region; wherein the portion of the second finger electrode comprises a first part formed in the first opening and a second part formed on the transparent conductive layer.”
Kim et al. fails to disclose
wherein a contour of the second core region has a shape different from that of the second pad electrode.
Yuh et al. discloses in Fig. 2A, Fig. 3, Fig. 6
wherein a contour of the second core region has a shape different from that of the second pad electrode [271/371/670].
Yuh et al. further discloses in Fig. 4-Fig. 5

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yuh et al. into the method of Kim et al. to include wherein a contour of the second core region has a shape different from that of the second pad electrode. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of forming asymmetrical current blocking layer to increase light extraction efficiency [paragraph [0002], [0009]-[0011] of Yuh et al.].

Regarding claim 6, Kim et al. further discloses in Fig. 1A, Fig. 2A, Fig. 12, Fig. 13A-13B, Fig. 14A-14B, Fig. 15, Fig. 16A-16B, Fig. 17A-17B, Fig. 34-35, Fig. 43-44
wherein a distance between an outer edge of the second core region [131] and the first opening [140a].
Kim et al. fails to disclose
the distance ranges from 1 to 10 µm.
It would have been obvious to modify Kim et al. to provide the claimed range. The ordinary artisan would have been motivated to modify Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation for efficient spreading electric current, to effectively suppress peeling of the second electrode pad, to yield desired BST value [paragraph [0109], [0116], [0119], [0130] of Kim et al.]. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208).
Regarding claim 7, Kim et al. discloses in Fig. 8-10 a light-emitting device, comprising: 
a substrate [101][paragraph [0076]]; 
a first semiconductor stack [110] formed on the substrate [101], comprising a first semiconductor layer [111], a second semiconductor layer [113] and an active layer [112] formed therebetween [paragraph [0077]]; 
an exposed region [110a,b] formed in the first semiconductor stack [110], comprising a side surface and a bottom comprising an upper surface of the first semiconductor layer [111][paragraph [0077]]; 
a first electrode [220 and 220-1] formed in the exposed region [110a, b] and electrically connecting to the first semiconductor layer [111], comprising a first pad electrode [220] and a first finger electrode [220-1] extending from the first pad electrode [220][paragraph [0128]]; and 

a shortest distance between the side surface of the exposed region [110b] and one of the plurality of islands [270].
Kim et al. fails to disclose
the shortest distance is not smaller than 1 µm.
However, Kim et al. discloses in paragraph [0077] “[c]urrent spreading efficiency and a light emitting pattern of the light emitting diode may be determined depending upon the number, locations, and shapes of the exposed regions 110a, 110b.”
It would have been obvious to modify Kim et al. to provide the claimed range. The ordinary artisan would have been motivated to modify Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation for providing desired current spreading efficiency. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 8 and 9, Kim et al. further discloses in Fig. 8- Fig. 10 

wherein the first core region [240] has an area smaller than that of the first pad electrode [220].

Regarding claim 10, Kim et al. further discloses in Fig. 8
wherein the plurality of islands [270] comprises a last island which is closest to an end of the first finger electrode [220-1].
Kim et al. fails to disclose
a distance between the last island and the end of the first finger electrode is larger than a shortest distance between two adjacent islands.
However, Kim et al. discloses in paragraph [0145] “[a] connection distance between the lower extension 220-1 and the first conductivity type semiconductor layer 111 may be controlled by controlling a separation distance between the dots. The distance between the dots may be set in various ways instead of being limited to a particular distance.” 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a distance between the last island and the end of the first finger electrode with respect to a shortest distance between two adjacent islands: the distance is equal to or less than or greater than the shortest distance.  Absent unexpected results, it would have been obvious to try different distances to yield suitable connection . 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208) in view of Liao et al. (US Pub. 20140175485).
Regarding claim 11, Kim et al. discloses in Fig. 8-10 a light-emitting device, comprising: 
a substrate [101][paragraph [0076]]; 
a first semiconductor stack [110] formed on the substrate [101], comprising a first semiconductor layer [111], a second semiconductor layer [113] and an active layer [112] formed therebetween [paragraph [0077]]; 
an exposed region [110a,b] formed in the first semiconductor stack [110], comprising a bottom comprising an upper surface of the first semiconductor layer [111][paragraph [0077]]; 
a first electrode [220 and 220-1] formed in the exposed region [110a, b] and electrically connecting to the first semiconductor layer [111], comprising a first pad electrode [220]; and 
a first current blocking region [240 and 270] formed on the upper surface, comprising a first core region [240] under the first pad electrode [220]; 
wherein the first pad electrode [220] contacts an area of the upper surface of the first semiconductor layer [111] outside of the first core region [240]; and 
wherein the first pad electrode [220] comprises a first side surface and the first core region [240] comprises a second side surface.

wherein a slope of the first side surface is greater than a slope of the second side surface.
Liao et al. discloses in Fig. 1 and Fig. 4
a second side surface of the underlying layer [105 or 106] includes inclined sidewall and a slope of a first side surface of an electrode [201a, 201b or 202b] is greater than a slope of the second side surface of the underlying layer [105 or 106].
Kim et al. discloses the underlying layer is the current blocking layer and the first side surface of the first electrode pad includes vertical sidewall.  
Incorporating the inclined sidewall of the underlying layer into the method of Kim would result to the first electrode pad having vertical sidewall formed on the current blocking layer having inclined sidewall and thus, a slope of the first side surface [vertical sidewall] is greater than a slope of the second side surface [inclined sidewall].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liao et al. into the method of Kim et al. to include wherein a slope of the first side surface is greater than a slope of the second side surface. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable configuration of the pad electrode and the current blocking region to reduce internal absorption, to improve the light extraction, and to reduce the possibility of total internal reflection (TIR), which help reflected light escape the surfaces of the LED [paragraph [0032] of Liao et al.]


a distance [G1] between edges of the first pad electrode [220] and the first core region [240] can be adjusted/increased so that electric current injected into the first connection pad 220 can be more efficiently guided toward the lower extension 220-1.
It would have been obvious to modify Kim et al. to provide a distance between edges of the first pad electrode and the first core region is more than 2 µm. The ordinary artisan would have been motivated to modify Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation for providing desired connection area between the first connection pad and the first conductivity type semiconductor layer and providing desired current spreading efficiency [paragraph [0141] of Kim et al.]. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

	Regarding claim 13, Kim et al. discloses in Fig. 8-10 
wherein: the first electrode [220 and 220-1] further comprises a first finger electrode [220-1] extending from the first pad electrode [220][paragraph [0128]]; and 

a shortest distance between the first core region [240] and one of the plurality of islands [270] which is most closed to the first core region [240] is not greater than a shortest distance between two adjacent islands [270][Fig. 8].

Regarding claim 14, Kim et al. further discloses in Fig. 8-10
wherein: the first electrode [220 and 220-1] further comprises a first finger electrode [220-1] extending from the first pad electrode [220]; and 
the first current blocking region [240 and 270] further comprises a plurality of islands formed under the first finger electrode [220-1].
Kim et al. fails to disclose 
one of the plurality of islands comprises a inclined side surface and a round corner.
	Liao discloses in Fig. 1, Fig. 4
one of the plurality of islands [106] comprises a inclined side surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liao et al. into the method of Kim et al. to include one of the plurality of islands comprises a inclined side surface. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable configuration of the current blocking region to reduce internal absorption, to improve the light extraction, and to reduce the 
In addition, the ordinary artisan would have been motivated to modify Kim et al. and Liao et al. to include one of the plurality of islands comprises a round corner to improve the deposition of first electrode comprising the first finger electrode on the islands and preventing disconnection of the first finger electrode at the corner. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 15, Kim et al. discloses in Fig. 4B-4D, paragraph [0104]-[0106] 
wherein: a part of the first core region [140] has a periphery beyond a periphery of the first pad electrode [120], and another part of the first core region [140] has a periphery behind the periphery of the first pad electrode [120].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208) in view of Liao et al. (US Pub. 20140175485) as applied to claim 11 above and further in view of Kim et al. (US Pub. 20170125640), hereafter Kim640.
Regarding claim 19, Kim et al. discloses in Fig. 8-Fig. 10
a second electrode [130 and 130-1] formed on the second semiconductor layer [113] of the first semiconductor stack [110], comprising a second pad electrode [130] and a second finger electrode [130-1] extending from the second pad electrode [130][paragraph [0075], [0089]]; 

a transparent conductive layer [160], formed on the second semiconductor layer [113] and covering the extending region [130-1]; wherein the transparent conductive layer [160] comprises an opening [160a] having a width smaller than a width of the second core region.
Kim et al. fails to disclose 
the opening having the width wider than a width of the second pad electrode.
Kim640 discloses in Fig. 34, Fig. 44
the opening having the width wider than a width of the second pad electrode [161].
Kim640 further discloses in Fig. 3A-B, Fig. 7A-B, Fig. 18A-18D, paragraph [0115]-[0116], [0130] the width of the opening is adjusted to obtain desired BST value of the electrode pad, to protect the second conductive type semiconductor layer disposed under the opening, or to effectively suppress peeling of the second electrode pad.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim640 into the method of Kim et al. to include the opening having the width wider than a width of the second pad electrode. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable size of the opening of the transparent conductive layer to obtain desired BST value of the electrode pad, to 

Regarding claim 20, Kim et al. discloses in Fig. 8-Fig. 10
wherein the second finger electrode [130-1] comprises a portion extending from a contour of the second pad electrode [130] and having a width wider than other portion of the second finger electrode [130-1];
wherein the transparent conductive layer [160] comprises an opening [160a]
Kim et al. fails to disclose
part of the portion is formed in the opening.
Kim640 discloses in Fig. 7A-7B
part of the portion is formed in the opening [140a].
Kim640 further discloses in Fig. 3A-B, Fig. 7A-B, Fig. 18A-18D, paragraph [0115]-[0116], [0130], [0168] the width of the opening is adjusted to obtain desired BST value of the electrode pad, to protect the second conductive type semiconductor layer disposed under the opening, or to effectively suppress peeling of the second electrode pad.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim640 into the method of Kim et al. to include part of the portion is not covered by the transparent conductive layer. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable size of the opening of the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20170125640) in view of Yuh et al. (US Pub. 20120211788) as applied to claim 1 above and further in view of Sano et al. (US Pat. 7982236).
	Regarding claim 21, Kim et al. fails to disclose 
wherein in a top view, the contour of the second core region comprises two linear edges forming a corner.
Yuh et al. discloses in Fig. 2A, Fig. 3-Fig. 6
The contour of the second core region has a shape different from that of the second pad electrode [271/371/670] or alternatively the contour of the second core region has a shape same as that of the second pad electrode [471/571].
Sano et al. discloses in Fig. 11A, Fig. 12
wherein in a top view, the contour of the second core region [18] comprises two linear edges forming a corner.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yuh et al. and Sano et al. into the method of Kim et al. to include wherein in a top view, the contour of the second core region comprises two linear edges forming a corner. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of .

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-15, 19-21 have been considered but are moot in view of the new ground of rejection.
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument on pages 13-14 with respect to claims 7-10 and 12, Examiner respectfully disagrees because of the following reasons:
First, as stated above, the claimed ranges raise 112 issues.
Second, “...the side surfaces of the islands 402 benefit light extraction. Moreover, when the spacing S between the island 402 and the side surface of the exposed region 28 is not smaller than 1 pm, light will escape from the semiconductor stack 12 more easily” are not limitation of the claims.
Third, Kim et al. discloses in paragraph [0077] “[c]urrent spreading efficiency and a light emitting pattern of the light emitting diode may be determined depending upon the number, locations, and shapes of the exposed regions 110a, 110b.” Kim et al. further disclose in Fig. 9 and paragraph [0141] that a distance [G1] between edges of the first pad electrode [220] and the first core region [240] can be adjusted/increased so that electric current injected into the first connection pad 220 can be more efficiently guided toward the lower extension 220-1. Thus, it would have been obvious to modify Kim et al. to provide the claimed ranges for at least the purpose of optimization and 
Regarding Applicant’s argument on page 14 with respect to claim 11, Examiner respectfully disagrees because of the following reasons:
First, "[t]he gentler slope of a side surface of the first core region 401 can improve the yield and the reliability of the following process of the first pad electrode 201" is not the limitation of the claim.
Second, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kim et al. discloses the underlying layer is the current blocking layer and the first side surface of the first electrode pad includes vertical sidewall.  
Incorporating the inclined sidewall of the underlying layer suggested by Liao into the method of Kim would result to the first electrode pad having vertical sidewall formed on the current blocking layer having inclined sidewall and thus, a slope of the first side surface [vertical sidewall] is greater than a slope of the second side surface [inclined sidewall].
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822